Citation Nr: 0007394	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbar stenosis, status 
post L5-S1 decompression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to 
February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for lumbar stenosis, status post 
L5-S1 decompression is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for lumbar 
stenosis, status post L5-S1 decompression is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are devoid of any 
complaint of, treatment for, or diagnosis of any back 
condition, including lumbar stenosis, status post L5-S1 
decompression.  The appellant's separation examination report 
indicates that the spine was normal and there were no 
musculoskeletal abnormalities noted.

There is an 11 year gap between the time the appellant left 
service and the first medical evidence of record indicating 
back trouble.  The record contains outpatient treatment 
records between October 1990 and December 1991. These records 
indicate a diagnosis of lumbar disc syndrome on the left with 
S1 radiculopathy and probable L5 disc herniation.  There is 
no indication in the records regarding the etiology of the 
appellant's S1 radiculopathy and L5 disc herniation.

VA hospitalization records in November 1996, and VA 
outpatient treatment records from November 1996 to March 
1997, indicate a diagnosis of lumbar stenosis, status post 
L5-S1 decompression.  The appellant underwent S1-L5 
discectomy and nerve root decompression.  The hospitalization 
report indicates that the veteran had suffered from back pair 
for six years.  The treatment notes indicate that the 
appellant had complained of pain in his back and legs, but 
there is no indication as to the etiology of the lumbar 
stenosis, status post L5-S1 decompression.

VA outpatient treatment notes from July 1998 to September 
1998 indicate additional complaints of pain, and in September 
1998, the appellant was diagnosed with muscle spasms and 
lumbar radiculitis.  A joint injection and neuroplasty were 
performed on September 24, 1998 to alleviate pain.  There is 
no mention of any etiology of the appellant's back 
disability.

In an October 1999 statement the appellant argued that VA did 
not have all of his service medical records and that he had 
been treated in service at Ft. Dix for stress fractures of 
the heels.  However, the claims file shows that the RO 
requested all of the appellant's service medical records, 
including all records from Ft. Dix in May and October 1999, 
but did not receive any records of hospitalization.

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the appellant 
currently has lumbar stenosis, status post L5-S1 
decompression.  The VA hospitalization and outpatient 
treatment records provide a clear diagnosis of that 
condition.  Therefore, the Board finds that the first element 
of a well grounded claim has been met.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The service medical records 
reflect a diagnosis of stress fractures of the heels.  In 
this regard, for the purposes of determining well 
groundedness, the Board considers the appellant's statement 
credible, and his report of the diagnosis he was given as 
competent.  Therefore, the Board finds that the second 
element of a well grounded claim has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's current lumbar stenosis, status post L5-S1 
decompression is somehow related to service.  The appellant 
asserts that his current lumbar stenosis, status post L5-S1 
decompression is related to the stress fractures of the heels 
that he experienced in service, but he is not competent to 
make such a conclusion; that is a medical opinion as to 
etiology and, thus, can only be made by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Appellant cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) as to a relationship between his disability and 
service because lay persons are not competent to offer 
medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent evidence 
relating his current conditions to service.  As such, his 
claim is not well grounded.  38 U.S.C.A. § 5107(a)  (West 
1991); 38 C.F.R. § 3.303  (1999); Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Therefore, the Board cannot 
decide the claim on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for lumbar stenosis, status post L5-S1 
decompression.  Nothing in the record suggests the existence 
of any additional evidence that might well ground this claim.  
The RO collected numerous medical records from the appellant 
and his doctors, and made every effort to obtain additional 
service records from Ft. Dix.  Even if the evidence from Ft. 
Dix were available it would have no impact on the outcome of 
this appeal.  As previously indicated, the service medical 
records reflect a diagnosis of stress fractures of the heels.  
However, the records do not provide the needed medical 
evidence that the current disability is related to an injury 
or disease in service.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.

The appellant's representative has requested that the Board 
obtain an independent medical opinion to provide evidence as 
to the likelihood of the appellant's current back disability 
being related to trauma that occurred in service.  In the 
absence of competent evidence indicating such a relationship, 
the claim is not well-grounded and no duty to assist exists.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond, 
and if not, whether the claimant will be prejudiced thereby.  
See Benard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 8 
Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for lumbar stenosis, status post L5-S1 
decompression as not well grounded.


ORDER

Entitlement to service connection for lumbar stenosis, status 
post L5-S1 decompression is denied, as the claim is not well 
grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

